ORDER OF REMAND
Musgrave, Judge:
Upon consideration of defendant’s consent motion for remand, and upon due deliberation, it is hereby
Ordered that defendant’s consent motion for remand be, and the same hereby is, granted; and it is further
Ordered that this action is hereby remanded to the Department of Labor (“Labor”) in order to allow plaintiff to review business confidential information in the administrative record and submit written comments to Labor with regard to this information and to permit Labor to make a redetermination concerning plaintiffs application for certification for trade adjustment assistance pursuant to 19 U.S.C. § 2271 et. seq.; and it is further
Ordered that:
1. Within 45 days after receipt of the business confidential information in the administrative record, plaintiff shall submit to Labor written comments upon a review of the complete record;
2. Within 60 days after submission of plaintiffs written comments, Labor will make its remand determination, prepare a report to this Court of its determination upon remand, and forward the report to this Court along with the administrative record compiled upon remand;
3. Within 20 days from receipt of notification that Labor has transmitted the report of its determination upon remand to the Court, the plaintiff will advise the Court whether it is satisfied or dissatisfied with the Labor’s determination upon remand indicating the areas of dissatisfaction, if any; and
4. Upon receipt of notification of any dissatisfaction with Labor’s determination upon remand, the Court will provide for an appropriate briefing schedule.